Reese, Ch. J.
This case is upon a rehearing granted after the decision reported in 23 Neb., 371, was announced.
An exhaustive brief has been filed by counsel for plaintiff in error, in which substantially every question in the former opinion is ably reviewed. But after a careful reexamination of the propositions presented we are satisfied with *326the conclusions reached at that time. The judgment of of the court as then entered will stand.
Judgment affirmed.
Cobb, J., concurs.
Maxwell, J. dissents.